67830: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-18837: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 67830


Short Caption:MASON (QUINZALE) VS. STATEClassification:Criminal Appeal - Fast Track - Direct


Lower Court Case(s):Washoe Co. - Second Judicial District - CR141830Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantQuinzale MasonJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/20/2015Filing FeeAppeal Filing fee waived.  Criminal.


04/20/2015Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)15-11814




04/21/2015TranscriptFiled Notice from Court Reporter. C. Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: 1/27/15.15-12144




05/14/2015TranscriptFiled Notice from Court Reporter. Misty Leslie stating that the requested transcripts were delivered.  Dates of transcripts: 02/06/15, 02/09/15, 02/10/15, 02/11/15, 02/12/15.15-14883




05/29/2015Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Fast track statement and appendix due: June 8, 2015.15-16457




06/05/2015MotionFiled Motion for Extension of Time to file Appellant's Fast Track Statement and Joint Appendix.15-17163




06/10/2015Order/ProceduralFiled Order Granting Motion.  Fast Track Statement and Appendix due:  July 8, 2015.15-17669




06/18/2015TranscriptFiled Notice from Court Reporter Misty Leslie stating that the requested transcripts were delivered.  Dates of transcripts: 3/17/15.15-18717




07/06/2015Fast Track BriefFiled Fast Track Statement.15-20472




07/06/2015AppendixFiled Joint Appendix Volume One.15-20473




07/06/2015AppendixFiled Joint Appendix Volume Two.15-20474




07/06/2015AppendixFiled Joint Appendix Volume Three.15-20475




07/06/2015AppendixFiled Joint Appendix Volume Four.15-20476




07/28/2015Fast Track BriefFiled Fast Track Response.15-22745




07/30/2015Fast Track BriefFiled Reply to Fast Track Response.15-23042




07/30/2015Case Status UpdateFast Track Briefing Completed.


06/16/2016Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed and remanded with instructions." Before: Hardesty/Saitta/Pickering. Majority: Hardesty/Saitta/Pickering. 132 Nev. Adv. Opn. No. 42. SNP16/JH/NS/KP16-18837




07/11/2016RemittiturIssued Remittitur.16-21383




07/11/2016Case Status UpdateRemittitur Issued/Case Closed.


07/19/2016RemittiturFiled Remittitur. Received by District Court Clerk on July 13, 2016.16-21383